Exhibit H
       Case 3:18-cv-05982-WHA Document 91 Filed 03/07/19 Page 1 of 2



 1    John A. Yanchunis (Pro Hac Vice)      Andrew N. Friedman (Pro Hac Vice)
      JYanchunis@ForThePeople.com           AFriedman@CohenMilstein.com
 2    MORGAN & MORGAN                       COHEN MILSTEIN SELLERS & TOLL,
 3    COMPLEX LITIGATION GROUP              PLLC
      201 N. Franklin Street, 7th Floor     1100 New York Ave, 5th Floor
 4    Tampa, Florida 33602                  Washington, DC 20005
      T: 813-223-5505                       T: 202-408-4600
 5    F: 813-223-5402 (fax)                 F: 202-408-4699
 6 Ariana J. Tadler (Pro Hac Vice)

 7 ATadler@Milberg.com
   MILBERG TADLER PHILLIPS
 8 GROSSMAN LLP
   One Penn Plaza
 9 New York, New York
   T: 212-594-5300
10 F: 212-868-1229

11                        IN THE UNITED STATES DISTRICT COURT
12                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14

15    CARLA ECHAVARRIA, an individual and   No. C 18-cv-06172 WHA
      California resident, and DERRICK              Consolidated with:
16    WALKER, an individual and Virginia    No. C 18-cv-05982 WHA
      resident,
17
                      Plaintiffs,
18
                vs.
19                                          NOTICE OF VOLUNTARY DISMISSAL
20
      FACEBOOK, INC.,
21
                      Defendant.
22

23

24

25

26
27

28


     536285.1
       Case 3:18-cv-05982-WHA Document 91 Filed 03/07/19 Page 2 of 2



 1 PLEASE TAKE NOTICE that Plaintiff Kathi McGuire files this Notice of Voluntary Dismissal

 2 of her claims against Defendant, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of the

 3 Federal Rules of Civil Procedure. Plaintiff’s dismissal is without prejudice to participate and/or
   recover as a class member in this action. This Notice of Voluntary Dismissal is being filed with
 4
   the Court before service by Defendant of either an answer or a motion for summary judgment.
 5

 6
     DATE: March 7, 2019
 7
                                                 Respectfully submitted,
 8
                                                 s/ John A. Yanchunis
 9                                               John A. Yanchunis (Pro Hac Vice)
                                                 JYanchunis@ForThePeople.com
10
                                                 MORGAN & MORGAN
11                                               COMPLEX LITIGATION GROUP
                                                 201 N. Franklin Street, 7th Floor
12                                               Tampa, Florida 33602
                                                 T: 813-223-5505
13                                               F: 813-223-5402 (fax)
14
                                                 Andrew N. Friedman (Pro Hac Vice)
15                                               AFriedman@cohenmilstein.com
                                                 COHEN MILSTEIN SELLERS & TOLL PLLC
16                                               1100 New York Ave. NW
                                                 East Tower, 5th Floor
17                                               Washington, DC 20005
                                                 Telephone: (202) 408-4600
18
                                                 Facsimile: (202) 408-4699
19
                                                 Ariana J. Tadler (Pro Hac Vice)
20                                               ATadler@Milberg.com
                                                 MILBERG TADLER PHILLIPS GROSSMAN
21                                               LLP
22                                               One Penn Plaza
                                                 New York, New York
23                                               T: 212-594-5300
                                                 F: 212-868-1229
24
                                                 Co-Lead Counsel for Plaintiffs
25

26
27

28                                                  2

     536285.1                   NOTICE OF VOLUNTARY DISMISSAL
                                       No. 18-05982 WHA
